Appeal from an order of the Family Court, Genesee County (Eric R. Adams, J.), entered October 8, 2004 in a proceeding pursuant to the Family Court Act article 10. The order adjudged that the child is a neglected child.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Contrary to the contention of respondent in appeal No. 2, Family Court’s finding that his four-year-old grandchild Kevin is a neglected child is supported by a preponderance of the evidence (see Family Ct Act § 1012 [f] [i] [B]; § 1046 [b] [i]). The unrebutted evidence establishes that respondent neglected Kevin by striking him repeatedly with a yardstick, leaving bruises on his back and arms (see Matter of Vincent KK. v State of N.Y. Off. of Children & Family Servs., 284 AD2d 777 [2001]; Matter of Simon B., 284 AD2d 1015 [2001], lv dismissed 98 NY2d 687 [2002]), and a single incident of excessive corporal punishment is sufficient to support a finding of neglect (see Matter of Castilloux v New York State Off. of Children & Family Servs., 16 AD3d 1061, 1062 [2005], lv denied 5 NY3d 702 [2005]; Matter of Mary Ellen P. v John R., 278 AD2d 750, 752 [2000]; Matter of Samuel Y., 270 AD2d 531, 532 [2000]). Contrary to the contention of respondent in appeal No. 1, the unrebutted evidence of his excessive corporal punishment with respect to Kevin justifies the court’s derivative finding of neglect with respect to his grandchild Steven (see Family Ct Act § 1046 [a] [i]; Matter of R.W. Children, 240 AD2d 207 [1997], lv denied 90 NY2d 807 [1997]). Present—Pigott, Jr., P.J., Hurlbutt, Gorski, Smith and Pine, JJ.